UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7200



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARIO OCHOA CASTRO,

                                              Defendant - Appellant.


                            No. 04-7201



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARIO OCHOA CASTRO,

                                              Defendant - Appellant.


Appeals from the United States District Court for the Middle
District of North Carolina, at Durham.   Frank W. Bullock, Jr.,
District Judge. (CR-02-83; CR-02-48; CA-03-851-1)


Submitted:   January 27, 2005             Decided:   February 2, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


Mario Ochoa Castro, Appellant Pro Se.      Sandra Jane Hairston,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

              Mario Ochoa Castro seeks to appeal the district court’s

order adopting the recommendation of the magistrate judge and

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

An appeal may not be taken from the final order in a § 2255

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue for claims addressed by a district

court   absent     “a    substantial     showing     of     the   denial    of     a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).        A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).             We have independently reviewed

the record and conclude that Castro has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts   and    legal    contentions    are     adequately    presented     in    the

materials     before    the    court   and     argument   would   not    aid     the

decisional process.

                                                                        DISMISSED




                                       - 3 -